EXHIBIT 10.4

 

BJ’S RESTAURANTS, INC.

 

1996 STOCK OPTION PLAN

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

1.    Purpose    1 2.    Incentive and Non-Qualified Stock Options    1 3.   
Definitions    1      3.1      Board    1      3.2      Code    1     
3.3      Common Stock    1      3.4      Company    1      3.5      Consultant
   1      3.6      Disabled or Disability    1      3.7      Fair Market Value
   2      3.8      Incentive Stock Option    2      3.9      Non-Qualified Stock
Option    2      3.10    Optionee    2      3.11    Plan    2      3.12    Plan
Administrator    2      3.13    Stock Option or Option    2 4.    Administration
   2      4.1      Administration by Board    2      4.2      Administration by
Committee    3 5.    Eligibility    4 6.    Shares Subject to Options    4 7.   
Terms and Conditions of Options    4      7.1      Number of Shares Subject to
Option    4      7.2      Option Price    4      7.3      Notice and Payment   
4      7.4      Term of Option    5      7.5      Exercise of Option    6     
7.6      No Transfer of Option    6      7.7      Limit on Incentive Stock
Options    6

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

          Page


--------------------------------------------------------------------------------

     7.8      Restriction on Issuance of Shares    6      7.9       Investment
Representation    7      7.10    Rights as a Shareholder or Employee    7     
7.11    No Fractional Shares    7      7.12    Exercisability in the Event of
Death    7      7.13     Recapitalization or Reorganization of Company    7     
7.14    Modification, Extension, and Renewal of Options    8      7.15    Other
Provisions    8      7.16    Non-Employee Directors    8 8.    Termination or
Amendment of the Plan    10 9.    Indemnification    10 10.    Effective Date
and Term of Plan    10

 

ii



--------------------------------------------------------------------------------

BJ’S RESTAURANTS, INC.

AMENDED AND RESTATED

1996 STOCK OPTION PLAN

 

1. Purpose. The purpose of this Amended and Restated 1996 Stock Option Plan
(“Plan”) is to further the growth and development of BJ’s Restaurants, Inc.
(“Company”) by providing, through ownership of stock of the Company, an
incentive to directors, officers, outside consultants and other key employees
who are in a position to contribute materially to the prosperity of the Company,
to increase such persons’ interests in the Company’s welfare, to encourage them
to continue their services to the Company or its subsidiaries, and to attract
individuals of outstanding ability to render services to and enter the
employment of the Company or its subsidiaries. This Plan became effective on the
Effective Date (as provided in Section 10) and was amended and restated as of
September     , 2004 to reflect (a) the change in the name of the Company from
Chicago Pizza & Brewery, Inc. to BJ’s Restaurants, Inc., effective as of August
    , 2004; (b) amendments to Section 7.5 and 7.16(a) of the Plan adopted by the
Board of Directors as of September     , 2004; and (c) the cumulative changes
made pursuant to the following prior amendments: (1) Amendment No. One, adopted
July 21, 1999, restating Sections 6 and 10 of the Plan; (2) Amendment No. Two,
adopted September     , 2001, restating Sections 7.5, 7.6, 7.16(b) and 7.16(c)
and adding Section 17.17; and (3) Amendment No. 3, adopted July     , 2002,
restating Section 7.16(a). This Plan shall apply to options granted on or after
the Effective Date. This Plan replaces in its entirety the Chicago Pizza Stock
1996 Stock Option Plan, as amended by the Amendments referred to herein.

 

2. Incentive and Non-Qualified Stock Options. Two types of Stock Options
(referred to herein as “Options” without distinction between such two types) may
be granted under the Plan: Options intended to qualify as Incentive Stock
Options under Section 422 of the Code and Non-Qualified Stock Options not
specifically authorized or qualified for favorable income tax treatment by the
Code.

 

3. Definitions. The following definitions are applicable to the Plan:

 

3.1 Board. The Board of Directors of the Company.

 

3.2 Code. The Internal Revenue Code of 1986, as amended from time to time.

 

3.3 Common Stock. The shares of Common Stock of the Company.

 

3.4 Company. BJ’s Restaurants, Inc., a California corporation.

 

3.5 Consultant. An individual or entity that renders professional services to
the Company as an independent contractor and is not an employee or under the
direct supervision and control of the Company.

 

3.6 Disabled or Disability. For the purposes of Section 7.4, a disability of the
type defined in Section 22(e)(3) of the Code. The determination of whether an
individual is Disabled or has a Disability is determined under procedures
established by the Plan Administrator for purposes of the Plan.



--------------------------------------------------------------------------------

3.7 Fair Market Value. For purposes of the Plan, the “fair market value” per
share of Common Stock of the Company at any date shall be (a) if the Common
Stock is listed on an established stock exchange or exchanges or the Nasdaq
National Market, the closing price per share on the last trading day immediately
preceding such date on the principal exchange on which it is traded or as
reported by Nasdaq, or (b) if the Common Stock is not then listed on an exchange
or the Nasdaq National Market, but is quoted on the Nasdaq Small Cap Market, the
Nasdaq electronic bulletin board or the National Quotation Bureau pink sheets,
the average of the closing bid and asked prices per share for the Common Stock
as quoted by Nasdaq or the National Quotation Bureau, as the case may be, on
last trading day immediately preceding such date, or (c) if the Common Stock is
not then listed on an exchange or the Nasdaq National Market, or quoted by
Nasdaq or the National Quotation Bureau, an amount determined in good faith by
the Plan Administrator. Notwithstanding the foregoing, the “fair market value”
per share of common stock subject to any Option that is granted under this Plan
on the date the Company’s initial public offering is declared effective by the
Securities and Exchange Commission shall be the “Price to Public” specified in
the final Prospectus distributed in connection with the public offering of the
Company Common Stock.

 

3.8 Incentive Stock Option. Any Stock Option intended to be and designated as an
“incentive stock option” within the meaning of Section 422 of the Code.

 

3.9 Non-Qualified Stock Option. Any Stock Option that is not an Incentive Stock
Option.

 

3.10 Optionee. The recipient of a Stock Option.

 

3.11 Plan. This BJ’s Restaurants, Inc. 1996 Stock Option Plan, as amended from
time to time.

 

3.12 Plan Administrator. The Board or the Committee designated pursuant to
Section 4 to administer, construe and interpret the terms of the Plan.

 

3.13 Stock Option or Option. Any option to purchase shares of Common Stock
granted pursuant to Section 7.

 

4. Administration.

 

4.1 Administration by Board. Subject to Section 4.2 hereof, the Plan
Administrator shall be the Board of Directors of the Company (the “Board”)
during such periods of time as all members of the Board are both “disinterested
persons” as defined in Rule 16b-3(c)(2)(i) promulgated by the Securities and
Exchange Commission (a “disinterested person”) and “outside directors” as
defined in Prop. Treas. Regs. §1.162-27(e)(3) (“outside directors”). Anything to
the contrary notwithstanding, the requirement that all members of the Board be
disinterested persons and outside directors shall not apply for any period of
time prior to the date the Company’s Common Stock becomes registered pursuant to
Section 12 of the Securities Exchange Act of 1934, as amended and, effective on
and after August 15, 1996, the requirement that all members of the Board be
disinterested persons shall not apply. Subject to the provisions of the Plan,
the Plan

 

2



--------------------------------------------------------------------------------

Administrator shall have authority to construe and interpret the Plan, to
promulgate, amend, and rescind rules and regulations relating to its
administration, from time to time to select from among the eligible employees
and non-employee consultants (as determined pursuant to Section 5) of the
Company and its subsidiaries those employees and consultants to whom Stock
Options will be granted, to determine the timing and manner of the grant of the
Options, to determine the exercise price, the number of shares covered by and
all of the terms of the Stock Options, to determine the duration and purpose of
leaves of absence which may be granted to Stock Option holders without
constituting termination of their employment for purposes of the Plan, and to
make all of the determinations necessary or advisable for administration of the
Plan. Prior to August 15, 1996, the Board shall have no discretion with respect
to the selection of non-employee directors to receive options under the Plan,
the number of shares of stock subject to any such options, or the purchase price
thereof. The interpretation and construction by the Plan Administrator of any
provision of the Plan, or of any agreement issued and executed under the Plan,
shall be final and binding upon all parties. No member of the Board shall be
liable for any action or determination undertaken or made in good faith with
respect to the Plan or any agreement executed pursuant to the Plan.

 

4.2 Administration by Committee. The Board may, in its sole discretion, delegate
any or all of its duties as Plan Administrator and, subject to the provisions of
Section 4.1 of the Plan, at any time the Board includes any person who is not a
disinterested person and an outside director, the Board shall delegate all of
its duties as Plan Administrator during such period of time to the Stock Option
and Retirement Plans Committee (the “Committee”) of not fewer than two (2)
members of the Board, all of the members of which Committee shall be persons
who, in the opinion of counsel to the Company, are disinterested persons and
outside directors, to be appointed by and serve at the pleasure of the Board.
Effective on and after August 15, 1996, the requirement that Committee members
be disinterested persons shall not apply and all of the members of the Committee
shall be persons who, in the opinion of counsel to the Company, are outside
directors and “non-employee directors” within the meaning of Rule 16b-3(b)(3)(i)
promulgated by the Securities and Exchange Commission. From time to time, the
Board may increase or decrease (to not less than two members) the size of the
Committee, and add additional members to, or remove members from, the Committee.
The Committee shall act pursuant to a majority vote, or the written consent of a
majority of its members, and minutes shall be kept of all of its meetings and
copies thereof shall be provided to the Board. Subject to the provisions of the
Plan and the directions of the Board, the Committee may establish and follow
such rules and regulations for the conduct of its business as it may deem
advisable. No member of the Committee shall be liable for any action or
determination undertaken or made in good faith with respect to the Plan or any
agreement executed pursuant to the Plan.

 

3



--------------------------------------------------------------------------------

5. Eligibility. Any employee or director (including any officer or director who
is an employee) of the Company or any of its subsidiaries shall be eligible to
receive an Option under the Plan; provided, however, that no person who owns
stock possessing more than 10% of the total combined voting power of all classes
of stock of the Company or any of its parent or subsidiary corporations shall be
eligible to receive an Incentive Stock Option under the Plan unless at the time
such Incentive Stock Option is granted the Option price (determined in the
manner provided in Section 7.2) is at least 110% of the fair market value of the
shares subject to the Option and such Option by its terms is not exercisable
after the expiration of five years from the date such Option is granted. An
employee may receive more than one Option under the Plan. Non-Employee Directors
shall be eligible to receive Non-Qualified Stock Options pursuant to the terms
and conditions of Section 7.16. In addition, Non-Qualified Stock Options may be
granted to Consultants who are selected by the Plan Administrator.

 

6. Shares Subject to Options. The stock available for grant of Options under the
Plan shall be shares of the Company’s authorized but unissued, or reacquired,
Common Stock. The aggregate number of shares which may be issued pursuant to
exercise of Options granted under the Plan, as amended, shall not exceed
1,200,000 shares of Common Stock (subject to adjustment as provided in Section
7.13), including shares previously issued under the Plan. The maximum number of
shares for which an Option may be granted to any Optionee during any calendar
year shall not exceed 500,000 shares. In the event that any outstanding Option
under the Plan for any reason expires or is terminated, the shares of Common
Stock allocable to the unexercised portion of the Option shall again be
available for Options under the Plan as if no Option had been granted with
respect to such shares.

 

7. Terms and Conditions of Options. Options granted under the Plan shall be
evidenced by agreements (which need not be identical) in such form and
containing such provisions which are consistent with the Plan as the Plan
Administrator shall from time to time approve. Such agreements may incorporate
all or any of the terms hereof by reference and shall comply with and be subject
to the following terms and conditions:

 

7.1 Number of Shares Subject to Option. Each Option agreement shall specify the
number of shares subject to the Option.

 

7.2 Option Price. The purchase price for the shares subject to any Option shall
be determined by the Plan Administrator at the time of grant, but shall not be
less than 85% of Fair Market Value per share. Anything to the contrary
notwithstanding, the purchase price for the shares subject to any Incentive
Stock Option shall not be less than 100% of the Fair Market Value of the shares
of Common Stock of the Company on the date the Stock Option is granted. In the
case of any Option granted to an employee who owns stock possessing more than
10% of the total combined voting power of all classes of stock of the Company or
any of its parent or subsidiary corporations, the Option price shall not be less
than 110% of the fair market value per share of the Common Stock of the Company
on the date the Option is granted. For purposes of determining the stock
ownership of an employee, the attribution rules of Code Section 424(d) shall
apply.

 

4



--------------------------------------------------------------------------------

7.3 Notice and Payment. Any exercisable portion of a Stock Option may be
exercised only by:

 

(a) delivery of a written notice to the Company, prior to the time when such
Stock Option becomes unexercisable under Section 7.4, stating the number of
shares being purchased and complying with all applicable rules established by
the Plan Administrator;

 

(b) payment in full of the exercise price of such Option by, as applicable,
delivery of (i) cash or check for an amount equal to the aggregate Stock Option
exercise price for the number of shares being purchased, (ii) in the discretion
of the Plan Administrator, upon such terms as the Plan Administrator shall
approve, a copy of instructions to a broker directing such broker to sell the
Common Stock for which such Option is exercised, and to remit to the Company the
aggregate exercise price of such Stock Option (a “cashless exercise”), or (iii)
in the discretion of the Plan Administrator, upon such terms as the Plan
Administrator shall approve, shares of the Company’s Common Stock owned by the
Optionee, duly endorsed for transfer to the Company, with a Fair Market Value on
the date of delivery equal to the aggregate purchase price of the shares with
respect to which such Stock Option or portion is thereby exercised (a
“stock-for-stock exercise”);

 

(c) payment of the amount of tax required to be withheld (if any) by the Company
or any parent or subsidiary corporation as a result of the exercise of a Stock
Option. At the discretion of the Plan Administrator, upon such terms as the Plan
Administrator shall approve, the Optionee may pay all or a portion of the tax
withholding by (i) cash or check payable to the Company, (ii) cashless exercise,
(iii) stock-for-stock exercise, or (iv) a combination of one or more of the
foregoing payment methods; and

 

(d) delivery of a written notice to the Company requesting that the Company
direct the transfer agent to issue to the Optionee (or to his designee) a
certificate for the number of shares of Common Stock for which the Option was
exercised or, in the case of a cashless exercise, for any shares that were not
sold in the cashless exercise.

 

Notwithstanding the foregoing, the Company, in its sole discretion, may extend
and maintain, or arrange for the extension and maintenance of, credit to any
Optionee to finance the Optionee’s purchase of shares pursuant to exercise of
any Stock Option, on such terms as may be approved by the Plan Administrator,
subject to applicable regulations of the Federal Reserve Board and any other
laws or regulations in effect at the time such credit is extended.

 

7.4 Term of Option. No Option shall be exercisable after the expiration of the
earliest of (a) ten years after the date the Option is granted, (b) three months
after the date the Optionee’s employment with the Company and its subsidiaries
terminates, or a Non-Employee Director or Consultant ceases to provide services
to the Company, if such termination or cessation is for any reason other than
Disability or death, (c) one year after the date the Optionee’s employment with
the Company and its subsidiaries terminates, or a Non-Employee Director or
Consultant ceases to provide services to the Company, if such termination or
cessation is a result of death or Disability; provided, however, that the Option
agreement for any Option may provide for shorter periods in each of the
foregoing instances. In the case of an Incentive Stock Option granted to an
employee

 

5



--------------------------------------------------------------------------------

who owns stock possessing more than 10% of the total combined voting power of
all classes of stock of the Company or any of its parent or subsidiary
corporations, the term set forth in (a), above, shall not be more than five
years after the date the Option is granted.

 

7.5 Exercise of Option. No Option shall be exercisable during the lifetime of an
Optionee by any person other than the Optionee or (for periods prior to August
15, 1996) in the event the Company’s Common Stock becomes registered pursuant to
Section 12 of the Securities Exchange Act of 1934, as amended, at any time prior
to six months from the date the Option is granted. Subject to the foregoing, the
Plan Administrator shall have the power to set the time or times within which
each Option shall be exercisable. Unless otherwise provided by the Plan
Administrator, each Option granted under the Plan shall become exercisable on a
cumulative basis as to one-third (1/3) of the total number of shares covered
thereby on or after the two year anniversary date of the date the Option is
granted and an additional one-third (1/3) of such total number of shares on or
after the f each consecutive anniversary date thereafter until the Option has
become exercisable as to all of such total number of shares. To the extent that
an Optionee has the right to exercise an Option and purchase shares pursuant
thereto, the Option may be exercised from time to time by written notice to the
Company, stating the number of shares being purchased and accompanied by payment
in full of the exercise price for such shares.

 

7.6 No Transfer of Option. No Option shall be transferable by an Optionee
otherwise than by will, by the laws of descent and distribution, by instrument
to an inter vivos or testamentary trust in which the Options are to be passed to
beneficiaries upon the death of the trustor (settlor), or by gift to “immediate
family” as that term is defined in Title 17, Section 240.16a-1(e) of the Code of
Federal Regulations.

 

7.7 Limit on Incentive Stock Options. The aggregate fair market value
(determined at the time the Option is granted) of the stock with respect to
which Incentive Stock Options granted after 1986 are exercisable for the first
time by an Optionee during any calendar year (under all Incentive Stock Option
plans of the Company and its subsidiaries) shall not exceed $100,000. To the
extent that the aggregate Fair Market Value (determined at the time of the Stock
Option is granted) of the Common Stock with respect to which Incentive Stock
Options are exercisable for the first time by an Optionee during any calendar
year (under all Incentive Stock Option plans of the Company and any parent or
subsidiary corporations) exceeds $100,000, such Stock Options shall be treated
as Non-Qualified Stock Options. The determination of which Stock Options shall
be treated as Non-Qualified Stock Options shall be made by taking Stock Options
into account in the order in which they were granted.

 

7.8 Restriction on Issuance of Shares. The issuance of Options and shares shall
be subject to compliance with all of the applicable requirements of law with
respect to the issuance and sale of securities, including, without limitation,
any required qualification under the California Corporate Securities Law of
1968, as amended, or other state securities laws. If an Optionee acquires shares
of Common Stock pursuant to the exercise of an Option, the Plan Administrator,
in its sole discretion, may require as a condition of issuance of shares covered
by the Option that the shares of Common Stock

 

6



--------------------------------------------------------------------------------

shall be subject to restrictions on transfer. The Company may place a legend on
the certificates evidencing the shares, reflecting the fact that they are
subject to restrictions on transfer pursuant to the terms of this Section. In
addition, the Optionee may be required to execute a buy-sell agreement in favor
of the Company or its designee with respect to all or any of the shares so
acquired. In such event, the terms of such agreement shall apply to such shares.

 

7.9 Investment Representation. Any Optionee may be required, as a condition of
issuance of shares covered by his or her Option, to represent that the shares to
be acquired pursuant to exercise of the Option will be acquired for investment
and without a view to distribution thereof; and in such case, the Company may
place a legend on the certificate evidencing the shares reflecting the fact that
they were acquired for investment and cannot be sold or transferred unless
registered under the Securities Act of 1933, as amended, or unless counsel for
the Company is satisfied that the circumstances of the proposed transfer do not
require such registration.

 

7.10 Rights as a Shareholder or Employee. An Optionee or transferee of an Option
shall have no right as a stockholder of the Company with respect to any shares
covered by any Option until the date of the issuance of a share certificate for
such shares. No adjustment shall be made for dividends (ordinary or
extraordinary, whether cash, securities, or other property) or distributions or
other rights for which the record date is prior to the date such share
certificate is issued, except as provided in Section 7.13. Nothing in the Plan
or in any Option agreement shall confer upon any employee any right to continue
in the employ of the Company or any of its subsidiaries or interfere in any way
with any right of the Company or any subsidiary to terminate the Optionee’s
employment at any time.

 

7.11 No Fractional Shares. In no event shall the Company be required to issue
fractional shares upon the exercise of an Option.

 

7.12 Exercisability in the Event of Death. In the event of the death of the
Optionee, any Option or unexercised portion thereof granted to the Optionee, to
the extent exercisable by him or her on the date of death, may be exercised by
the Optionee’s personal representatives, heirs, or legatees subject to the
provisions of Section 7.4 hereof.

 

7.13 Recapitalization or Reorganization of Company. Except as otherwise provided
herein, appropriate and proportionate adjustments shall be made in the number
and class of shares subject to the Plan and to the Option rights granted under
the Plan, and the exercise price of such Option rights, in the event that the
number of shares of Common Stock of the Company are increased or decreased as a
result of a stock dividend (but only on Common Stock), stock split, reverse
stock split, recapitalization, reorganization, merger, consolidation,
separation, or like change in the corporate or capital structure of the Company.
In the event there shall be any other change in the number or kind of the
outstanding shares of Common Stock of the Company, or any stock or other
securities into which such common stock shall have been changed, or for which it
shall have been exchanged, whether by reason of a complete liquidation of the
Company or a merger, reorganization, or consolidation of the Company with any
other corporation in which the

 

7



--------------------------------------------------------------------------------

Company is not the surviving corporation or the Company becomes a wholly-owned
subsidiary of another corporation, then if the Plan Administrator shall, in its
sole discretion, determine that such change equitably requires an adjustment to
shares of Common Stock currently subject to Options under the Plan, or to prices
or terms of outstanding Options, such adjustment shall be made in accordance
with such determination.

 

To the extent that the foregoing adjustments relate to stock or securities of
the Company, such adjustments shall be made by the Plan Administrator, the
determination of which in that respect shall be final, binding, and conclusive.
No right to purchase fractional shares shall result from any adjustment of
Options pursuant to this Section. In case of any such adjustment, the shares
subject to the option shall be rounded down to the nearest whole share. Notice
of any adjustment shall be given by the Company to each Optionee whose Options
shall have been so adjusted and such adjustment (whether or not notice is given)
shall be effective and binding for all purposes of the Plan.

 

In the event of a complete liquidation of the Company or a merger,
reorganization, or consolidation of the Company with any other corporation in
which the Company is not the surviving corporation or the Company becomes a
wholly-owned subsidiary of another corporation, any unexercised Options
theretofore granted under the Plan shall be deemed cancelled unless the
surviving corporation in any such merger, reorganization, or consolidation
elects to assume the Options under the Plan or to issue substitute Options in
place thereof; provided, however, that, notwithstanding the foregoing, if such
Options would be cancelled in accordance with the foregoing, the Optionee shall
have the right, exercisable during a ten-day period ending on the fifth day
prior to such liquidation, merger, or consolidation, to exercise such Option in
whole or in part without regard to any installment exercise provisions in the
Option agreement.

 

7.14 Modification, Extension, and Renewal of Options. Subject to the terms and
conditions and within the limitations of the Plan, the Plan Administrator may
modify, extend, or renew outstanding Options granted under the Plan and accept
the surrender of outstanding Options (to the extent not theretofore exercised).
The Plan Administrator shall not, however, without the approval of the Board,
modify any outstanding Incentive Stock Option in any manner which would cause
the Option not to qualify as an Incentive Stock Option within the meaning of
Section 422 of the Code. Notwithstanding the foregoing, no modification of an
Option shall, without the consent of the Optionee, alter or impair any rights of
the Optionee under the Option.

 

7.15 Other Provisions. ach Option may contain such other terms, provisions, and
conditions not inconsistent with the Plan as may be determined by the Plan
Administrator.

 

7.16 Non-Employee Directors. Notwithstanding anything to the contrary contained
herein, each Eligible Director of the Company shall receive Stock Options as set
forth in this Section 7.16 without the requirement of any action by the Plan
Administrator, and Eligible Directors shall only participate in the Plan to the
extent specified in this Section 7.16.

 

8



--------------------------------------------------------------------------------

(a) Each Director of the Company shall be an Eligible Director who automatically
receives Options under this Plan, only if such Director (i) is not then an
employee of the Company or any of its subsidiaries (a “Non-Employee Director”),
and (ii) does not then, directly or indirectly, beneficially own more than one
percent (1%) of any class of the outstanding stock of the Company. Only Eligible
Directors may receive Options under this Section 7.16 of the Plan. A Director of
the Company shall not be deemed to be an employee of the Company or any of its
subsidiaries solely by reason of the existence of an agreement between such
Director and the Company or any subsidiary thereof pursuant to which the
Director provides services as a consultant to the Company or its subsidiaries on
a regular or occasional basis for compensation.

 

(b) A person who becomes an Eligible Director shall automatically receive as an
initial grant, on the date that the person becomes an Eligible Director, a
Non-Qualified Stock Option valued at $30,000 on the date of grant based on the
Black-Scholes method of option valuation, and an additional annual grant on
January 15 of each year of a Non-Qualified Stock Option valued at $30,000 as of
the date of grant based on the Black-Scholes method of option valuation. A
director will not receive an additional annual grant on the first annual meeting
at which occurs his or her election to the Board by the shareholders, unless
such meeting is at least 270 days after the date of the initial grant.

 

(c) Each Non-Qualified Stock Option granted under Section 7.16(a) and (b) above
shall become exercisable as to one-third (1/3) of the total number of shares
covered thereby on or after the first anniversary date of the grant of such
Option, and an additional one-third (1/3) of such total number of shares on or
after each consecutive anniversary date thereafter until the Option has become
exercisable as to all of such total number of shares.

 

(d) Each Non-Qualified Stock Option granted under this Section 7.16 shall expire
upon the earliest of the following events:

 

(1) Ten (10) years from the date the Option was granted;

 

(2) The termination of the Plan;

 

(3) Three (3) months after the date on which the person ceases to be any of a
Director, Consultant or employee of the Company and its subsidiaries, except
that if the cessation of services was caused by the person’s death or
Disability, the expiration of one (1) year after the cessation of such services.

 

(e) The exercise price of the Non-Qualified Stock Options granted under this
Section 7.16 shall be one hundred percent (100%) of the Fair Market Value of the
Common Stock on the date of the grant.

 

9



--------------------------------------------------------------------------------

8. Termination or Amendment of the Plan. The Board may at any time terminate or
amend the Plan; provided that, without approval of the holders of a majority of
the shares of Common Stock of the Company represented and voting at a duly held
meeting at which a quorum is present (which shares voting affirmatively also
constitute a majority of the required quorum) or by the written consent of a
majority of the outstanding shares of Common Stock, there shall be, except by
operation of the provisions of Section 7.13, no increase in the total number of
shares covered by the Plan, no change in the class of persons eligible to
receive Options granted under the Plan, no reduction in the exercise price of
Options granted under the Plan, and no extension of the latest date upon which
Options may be exercised; and provided further that, without the consent of the
Optionee, no amendment may adversely affect any then outstanding Option or any
unexercised portion thereof.

 

9. Indemnification. In addition to such other rights of indemnification as they
may have as members of the Plan Administrator, the members of the Plan
Administrator administering the Plan shall be indemnified by the Company against
reasonable expense, including attorney’s fees, actually and necessarily incurred
in connection with the defense of any action, suit, or proceeding, or in
connection with any appeal therein, to which they or any of them may be a party
by reason of any action taken or failure to act under or in connection with the
Plan or any Option granted thereunder, and against all amounts paid by them in
settlement thereof (provided such settlement is approved by independent legal
counsel selected by the Company) or paid by them in satisfaction of a judgment
in any action, suit, or proceeding, except in relation to matters as to which it
shall be adjudged in such action, suit, or proceeding that such member is liable
for negligence or misconduct in the performance of his duties, provided that
within 60 days after institution of any such action, suit, or proceeding, the
member shall in writing offer the Company the opportunity, at its own expense,
to handle and defend the same.

 

10. Effective Date and Term of Plan. This amended Plan shall become effective
(the “Effective Date”) on September     , 2004. Unless sooner terminated by the
Board in its sole discretion, the Plan will expire on May 31, 2009.

 

IN WITNESS WHEREOF, the Company by its duly authorized officer, has caused this
Plan to be executed at Huntington Beach, California, this      day of September
    , 2004.

 

BJ’S RESTAURANTS, INC.

 

By:        

Paul Motenko

Co-Chief Executive Officer

 

10